16‐181‐cr 
     United States v. Gomez                        




 1                                  In the
 2              United States Court of Appeals
 3                        For the Second Circuit
 4                                   
 5                                          
 6                              August Term, 2016 
 7                                 No. 16‐181‐cr 
 8                                          
 9                         UNITED STATES OF AMERICA, 
10                                    Appellee, 
11                                          
12                                        v. 
13                                          
14                                BRAYAN GOMEZ,  
15                              Defendant‐Appellant. 
16                                          
17                                          
18                Appeal from the United States District Court 
19                        for the District of Connecticut. 
20                   No. 14‐cr‐63 — Janet C. Hall, Chief Judge. 
21                                          
22                                          
23                             ARGUED: MAY 16, 2017 
24                          DECIDED: DECEMBER 5, 2017 
25                                          
26                                          
27             Before: PARKER, WESLEY, and DRONEY, Circuit Judges. 
28                            
29          
                                                                                                                                                          
                                                                                                                                             




 1          This appeal arises out of a traffic stop of Defendant‐Appellant 
 2   Brayan Gomez and his resulting judgment of conviction for heroin‐
 3   trafficking  in  the  United  States  District  Court  for  the  District  of 
 4   Connecticut  (Hall,  C.J.).    During  the  five‐minute  traffic  stop 
 5   prompted  by  multiple  traffic  violations,  the  officers  prolonged 
 6   Gomez’s seizure by asking him narcotics‐related questions.  Gomez 
 7   then  consented  to  the  search  of  a  bag  in  the  car’s  trunk,  which 
 8   contained  heroin.    The  district  court  denied  Gomez’s  motion  to 
 9   suppress.    We  hold  that  the  traffic  stop  violated  the  Fourth 
10   Amendment  because  the  officers  extended  the  stop  for  reasons 
11   unrelated  to  Gomez’s  traffic  violations.    Nevertheless,  we  conclude 
12   that  the  good‐faith  exception  to  the  exclusionary  rule  applies 
13   because, at the time of the stop, the officers reasonably relied on our 
14   binding precedent, which we conclude  is abrogated by Rodriguez v. 
15   United States,  –––  U.S.  –––,  135  S.  Ct.  1609  (2015).    Accordingly,  we 
16   AFFIRM the judgment of the district court.  
17                            
18                                         
19                                GEOFFREY  M.  STONE  (Marc  H. 
20                                Silverman,  of  counsel),  Assistant 
21                                United  States  Attorneys,  for  Deirdre 
22                                M.  Daly,  United  States  Attorney  for 
23                                the  District  of  Connecticut,  New 
24                                Haven, CT, for Appellee. 
25                                       
26                                MATTHEW  W.  BRISSENDEN,  Garden 
27                                City, NY, for Defendant‐Appellant. 
28                                 




                                            2
                                                                                                                                                         
                                                                                                                                            




 1   DRONEY, Circuit Judge: 

 2          This appeal arises out of a traffic stop of Defendant‐Appellant 

 3   Brayan  Gomez.    During  surveillance  in  connection  with  a  heroin‐

 4   trafficking  investigation  in  Hartford,  Connecticut,  officers  observed 

 5   Gomez  commit  several  traffic  violations  and  stopped  his  car.  

 6   During  the  five‐minute  traffic  stop,  the  officers  prolonged  the 

 7   seizure by asking Gomez narcotics‐related questions not pertinent to 

 8   the traffic violations.  After the questioning, Gomez consented to the 

 9   search  of  a  closed  bag  in  the  car’s  trunk,  which  contained  nearly  a 

10   half‐kilogram of heroin and drug‐packaging materials.   

11          Gomez  moved  to  suppress  this  evidence,  arguing  that,  inter 

12   alia, his seizure violated the Fourth Amendment because the officers 

13   measurably extended the stop for investigatory reasons unrelated to 

14   the traffic violations.  Applying this Court’s holding in United States 

15   v.  Harrison,  606  F.3d  42,  45  (2d  Cir.  2010)  (per  curiam)––that 

16   questioning  unrelated  to  traffic  violations  during  a  five‐to‐six 




                                            3
                                                                                                                                                                 
                                                                                                                                                    




 1   minute  stop  did  not  violate  the  Fourth  Amendment––the  United 

 2   States District Court for the District of Connecticut (Hall, C.J.) denied 

 3   Gomez’s  suppression  motion.    Shortly  before  the  district  court’s 

 4   suppression ruling, however, the Supreme Court held that “a police 

 5   stop  exceeding  the  time  needed  to  handle  the  matter  for  which  the 

 6   stop  was  made  violates  the  Constitution’s  shield  against 

 7   unreasonable  seizures,”  indicating  that  the  critical  question  is 

 8   whether  the  unrelated  investigation  “prolongs––i.e.,  adds  time  to––

 9   the  stop.”    Rodriguez  v.  United  States,  –––  U.S.  –––,  135  S.  Ct.  1609, 

10   1612, 1616 (2015) (internal quotation marks omitted).   

11              For  the  reasons  that  follow,  we  conclude  that  the  Supreme 

12   Court’s decision in Rodriguez abrogates our holding in Harrison.1  We 

13   also  conclude  that  Gomez’s  seizure,  albeit  only  five  minutes  in 

14   length,  contravenes  Rodriguez’s  holding  and  therefore  violates  the 

15   Fourth Amendment.  Nevertheless, we conclude that the good‐faith 

16   exception to the exclusionary rule applies because, at the time of the 

     1    This opinion has been circulated to all the judges of the Court prior to filing. 

                                                  4
                                                                                                                                                                   
                                                                                                                                                      




 1   stop, the officers reasonably relied on our precedent in Harrison.  As 

 2   to Gomez’s other arguments, we conclude that the district court did 

 3   not  clearly  err  in  concluding  that  (i) the  initial  stop  was  based  on 

 4   valid  probable  cause  or  reasonable  suspicion  to  believe  he 

 5   committed a traffic violation, and (ii) he consented to the searches of 

 6   the car, its trunk, and the closed bag in the trunk.  Accordingly, we 

 7   AFFIRM the judgment of the district court. 

 8                                      BACKGROUND 

 9   I.      The Heroin‐Trafficking Investigation 

10           In March 2014, Hartford police detective James Campbell and 

11   Drug  Enforcement  Administration  (“DEA”)  special  agent  Michael 

12   Schatz––members  of  a  DEA  task  force––were  investigating  a  large‐

13   scale  heroin‐trafficking  organization  operating  out  of  Hartford. 2  


     2 Unless otherwise noted, the following background is drawn from the testimony 
     of  Campbell  and  Schatz  during  the  June  2015  suppression  hearing,  the  second 
     suppression  hearing  that  was  held  due  to  the  retirement  of  the  district  judge 
     originally  assigned  to  this  case.    In  denying  Gomez’s  motion  to  suppress,  the 
     district  court  credited  their  testimony  as  to  the  issues  of  (i) a  traffic  violation, 
     (ii) Gomez’s  consent  to  the  searches,  (iii) the  duration  of  the  stop,  and  (iv) the 
     nature of the questioning during the stop.   

                                                    5
                                                                                                                                                           
                                                                                                                                              




 1   Based  on  information  from  a  wiretap  and  cooperating  sources, 

 2   Campbell  and  Schatz  suspected  that  the  organization,  led  by  Alex 

 3   Ortiz‐Gomez,  was  in  the  process  of  packaging  several kilograms  of 

 4   heroin  for  street‐level  sale.    In  addition  to  this  information, 

 5   Campbell  and  Schatz  knew  that  law  enforcement  officers  in  New 

 6   Jersey  stopped  Ortiz‐Gomez  and  his  cousin,  Defendant‐Appellant 

 7   Brayan  Gomez,  in  a  black  Honda  Accord  the  previous  year,  and 

 8   during  a  search  of  the  car  the  officers  discovered  nearly  $80,000  in 

 9   cash, which the DEA seized.3   

10          On March 19, Campbell and Schatz began surveillance of two 

11   addresses  associated  with  Alex  Ortiz‐Gomez––one  in  Hartford  and 

12   another  in  East  Hartford.    The  following  morning,  Campbell 

13   observed  Brayan  Gomez  exit  the  Hartford  address  and  drive  away 

14   in  a  white  Acura. 4    Schatz  followed  Gomez  to  the  East  Hartford 


     3  Although  Campbell  initially  believed  that  Brayan  Gomez  was  Alex  Ortiz‐
     Gomez’s brother, they are cousins.   
      
     4 Campbell recognized Brayan Gomez at this time.   




                                             6
                                                                                                                                                        
                                                                                                                                           




 1   address,  where  Gomez  briefly  entered  and  exited  the  residence, 

 2   switched cars, and again drove away.  Gomez left the East Hartford 

 3   address  in  a  black  Honda  Accord––the  same  car  involved  in  the 

 4   $80,000 New Jersey cash seizure a year earlier.      

 5         With  Campbell  and  Schatz  (in  separate  vehicles)  covertly 

 6   following,  Gomez  drove  to  a  nearby  Ramada  Inn  hotel  in  East 

 7   Hartford  and  parked  the  black  Honda.    Although  Campbell  and 

 8   Schatz did not arrive in time to see Gomez enter the hotel, Campbell 

 9   saw  him  exit  the  Ramada  Inn  a  few  minutes  later  carrying  a 

10   “weighted”  black duffel  bag.   After  placing  the  bag  in  the Honda’s 

11   trunk,  Gomez  drove  away  again,  this  time  towards  the  highway; 

12   Campbell and Schatz continued to follow.     

13         When  Campbell  saw  Gomez  place  the  duffel  bag  in  the  car’s 

14   trunk  and  drive  away,  he  notified  Schatz  and  other  nearby  officers 

15   via radio transmissions that he planned to execute a pretextual stop 

16   of  the  Honda  if  Gomez  committed  a  traffic  violation.    Gomez  then 




                                          7
                                                                                                                                                                
                                                                                                                                                   




 1   drove  through  a  red  light  before  entering  the  highway.    After 

 2   Gomez  merged  on  to  the  highway,  Campbell  and  Schatz  observed 

 3   him speeding and changing lanes without using a directional signal.   

 4           Gomez  did  not  travel  on  the  highway  for  long;  he  slowed  to 

 5   exit via an off‐ramp in East Hartford, allowing Campbell and Schatz 

 6   to  catch  up.    According  to  Campbell,  Gomez  committed  a  third 

 7   traffic violation at the end of the off‐ramp by making a right turn at 

 8   a red light without stopping.5   

 9   II.     The Traffic Stop 

10           Shortly  after  Gomez  exited  the  highway,  Campbell  used  his 

11   unmarked car’s lights and siren to pull Gomez over.  Schatz arrived 

12   at the scene shortly thereafter and parked his car in front of the black 

13   Honda, which was on the road’s shoulder.  While Schatz remained 

14   in his car, Campbell approached the Honda on the driver’s side and 



     5 As  we  discuss  further  in  addressing  the  legality  of  the  initial  traffic  stop, 
     Campbell’s  testimony  concerning  this  third  purported  violation  may  be 
     inconsistent and perhaps contradicted by Schatz’s testimony.  See infra at 54–59.    



                                                 8
                                                                                                                                                        
                                                                                                                                           




 1   noticed,  through  the  open  driver‐side  window,  that  Gomez 

 2   “appeared to be nervous as far as what [is] typical in a normal traffic 

 3   stop”––keeping  his  hands  on  the  steering  wheel,  visibly  shaking, 

 4   and  maintaining  his  gaze  forward  through  the  windshield.  

 5   Campbell asked Gomez to turn off the car’s engine.  When Gomez, 

 6   without  complying,  asked  why  he  was  stopped,  Campbell  again 

 7   directed Gomez to turn off the engine for “safety purposes.”     

 8         Shortly  after  Gomez  turned  off  the  engine,  Campbell’s 

 9   questioning detoured from traffic violations to the subject of heroin: 

10         Question:    After  [Gomez]  shut  the  car  off,  what 
11         interaction did you have with him at [that] point? 
12          
13         Campbell:    Once  he  complied  and  shut  the  vehicle  off, 
14         he  again  asked  me  why  he  had  been  stopped.    I  told 
15         him that we were conducting an investigation into bad 
16         heroin  as  well  as  firearms  within  the  city  of  Hartford.  
17         Then  I  also  told  him  that,  you  know,  I  observed  him 
18         travel[l]ing at a high rate of speed as well as travel[l]ing 
19         through the red lights. 
20          




                                          9
                                                                                                                                                                  
                                                                                                                                                     




1   App’x 248 (emphasis added).6   

2           At  Campbell’s  request,  Gomez  provided  him  with  the  car’s 

3   registration,  which  listed  Joan  Sanchez  as  the  owner.    At  that  time, 

4   Campbell  did  not  also  ask  for  Gomez’s  license.    Campbell  then 

5   asked  Gomez  where  he  was  coming  from,  and  Gomez  responded, 

6   untruthfully, that he had come from home.  After Campbell inquired 

7   where  he  was  travelling,  Gomez  replied  that  he  was  going  to  the 

8   home  of  his  sister‐in‐law  Joan  Sanchez––the  owner  of  the  black 

9   Honda––but  he  did  not  know  her  exact  address.    Then,  Campbell 




    6  The precise order of Campbell’s initial statements to Gomez is not entirely clear, 
    as  he  testified  during  the  November  2014  suppression  hearing  that  he  first 
    notified the Gomez about his traffic violations and “[t]hen . . . told [Gomez] that 
    [the  officers]  were  doing  an  investigation  involving  heroin  and  firearms . . . .”  
    App’x  47–48.    Furthermore,  on  cross‐examination  during  the  suppression 
    hearings,  Campbell  admitted  that  he  “may”  have  initially  told  Gomez, 
    untruthfully,  that  he  was  stopped  because  he  fit  the  description  of  someone 
    involved  in  a  shooting.    App’x  88–89.    According  to  Campbell,  this  was  a 
    “technique” to “calm the person down or to not let them know that we [are] on 
    to  the  fact  of  what  they  are  doing  initially.”    See  App’x  88–89,  284–85;  see  also 
    App’x 292.  
     

                                                  10
                                                                                                                                                                
                                                                                                                                                   




 1   asked for the name of Joan Sanchez’s spouse; Gomez responded that 

 2   she was married to Alex Ortiz‐Gomez.7   

 3           After this initial questioning with Gomez in the driver’s seat, 

 4   Campbell  asked  him  to  exit  the  car  and  walk  around  to  the 

 5   passenger  side. 8    At  that  point,  Schatz  exited  his  car  and  joined 

 6   Gomez and Campbell in a grass area on the side of the road.  While 

 7   they stood in the grass, Campbell again told Gomez that they were 

 8   investigating  “bad  heroin  that  had  been  laced  with  Fentanyl  and 

 9   firearms”  in  Hartford,  and  Gomez  replied  that  he  did  not  “know 

10   anything about that.”  App’x 250; see also App’x 48. 

11           According  to  Campbell,  he  then  asked  whether  Gomez 

12   “mind[ed]”  if  Campbell  searched  the  car,  and  Gomez  replied  “no, 

13   you  can  go  ahead . . . [t]here’s  nothing  in  there.” App’x  250;  see also 



     7  At  this  point,  there  still  appears  to  have  been  confusion  over  whether  Gomez 
     was the cousin or brother of Alex Ortiz‐Gomez.  
      
     8 According to Campbell, traffic from the nearby intersection was passing on the 

     driver’s  side,  and  he  therefore  asked  Gomez  to  exit  the  Honda  for  safety 
     purposes.   

                                                 11
                                                                                                                                                           
                                                                                                                                              




 1   App’x  50.    While  Schatz  watched  Gomez,  Campbell  conducted  a 

 2   search  of  the  front  passenger  area  and  found  a  receipt  from  the 

 3   Ramada Inn.  The receipt, which displayed Gomez’s name and home 

 4   address,9 indicated a stay from March 17 to March 19 (the day before 

 5   the stop) that was paid for in cash.10     

 6          After Campbell found the receipt, he approached Gomez and 

 7   asked  “if  he  had  anything  on  his  person.”    App’x  253.    Gomez 

 8   replied that  he did not.    Campbell  then  conducted  a  pat‐down  and 

 9   asked  him  to  remove  the  items  from  his  pockets.    Gomez  removed 

10   his  wallet,  which  contained  his  license,  and  two  Ramada  Inn  room 

11   keys from his pants pocket.  With the receipt and room keys in hand, 

12   Campbell asked Gomez if he had stayed at the Ramada Inn.  Gomez 

13   initially responded that he was not staying at the hotel, but that his 


     9 The  listed  address  was  82  Sisson  Avenue  in  Hartford––the  address  where 
     Gomez entered the white Acura earlier that morning.   

     10 After the stop, Campbell obtained another receipt from the Ramada Inn’s staff 
     indicating that Gomez checked out of the Ramada Inn on March 20, the morning 
     of the stop, and paid in cash.   



                                            12
                                                                                                                                                              
                                                                                                                                                 




 1   friends were.  When Campbell pressed Gomez as to why he had the 

 2   keys if only his friends were staying there, Gomez admitted that he 

 3   had been staying there as well.11   

 4          Campbell then asked Gomez whether he had anything in the 

 5   car’s trunk, and whether he “mind[ed]” if Campbell opened it.  See 

 6   App’x  256–58;  see  also  App’x  58–59.    According  to  both  Campbell 

 7   and  Schatz,  Gomez  replied  with  words  to  the  effect  of  “go  ahead.”  

 8   App’x  257–58,  312;  see  also  App’x  58–59,  176.    When  Campbell 

 9   opened  the  trunk,  he  saw  the  black  duffel  bag  that  Gomez  had 

10   carried  out  of  the  hotel  earlier,  a  large  cardboard  box,  and  several 

11   smaller cardboard boxes stamped with the words “City Vibe.”12     

12          With  the  trunk  open,  Campbell  asked  whether  Gomez 

13   “mind[ed]”  if  he  opened  the  duffel  bag.    App’x  256–58;  see  also 


       Campbell  and  Schatz  testified  that  throughout  their  interaction  with  Gomez 
     11

     outside of the car, he appeared nervous––failing to make eye contact, swaying in 
     place, and fidgeting.   

       According  to  Campbell,  Schatz  was  familiar  with  the  “brand”  of  “City  Vibe” 
     12

     heroin  from  executing  controlled  purchases  through  an  informant.    App’x  261–
     62; see also App’x 62. 



                                               13
                                                                                                                                                         
                                                                                                                                            




 1   App’x 62–63.  According to both Campbell and Schatz, Gomez said 

 2   something  along  the  lines  of  “no,  but  what  are  you  looking  for?”  

 3   App’x 256, 258, 313; see also App’x 62–63, 177.  Campbell opened the 

 4   bag to find more than 13,000 baggies of heroin packaged for sale, a 

 5   larger bag containing raw heroin, and other items used in packaging 

 6   narcotics;  in  total,  the  duffel  bag  contained  378.6  grams  of  heroin.  

 7   An East Hartford police officer who had arrived at the scene a few 

 8   minutes earlier arrested Gomez.  Gomez never received a citation for 

 9   the traffic violations that he committed before the stop.   

10          Campbell  and  Schatz  testified  that  the  entire  stop––from  the 

11   moment Campbell pulled Gomez over to the moment he opened the 

12   duffel bag––lasted about five minutes.  App’x 271, 318.   

13   III.   District Court Proceedings 

14          In  March  2014,  a  federal  grand  jury  in  the  United  States 

15   District Court for the District of Connecticut returned an indictment 

16   charging  Gomez  with  one  count  of  possession  with  intent  to 




                                           14
                                                                                                                                                               
                                                                                                                                                  




 1   distribute heroin  in  violation of  21 U.S.C.  §§ 841(a)(1) and (b)(1)(B).  

 2   In  June  2014,  Gomez  moved  to  suppress  the  heroin  and  drug‐

 3   packaging  materials,  arguing  that  they  were  fruits  of  an  unlawful 

 4   search  and  seizure  under  the  Fourth  Amendment.    Relying  on  his 

 5   own  two‐page  affidavit,  Gomez  claimed  that  he  did  not  commit 

 6   traffic  violations  and  did  not  consent  to  the  searches  of  the  car,  its 

 7   trunk, or the closed duffel bag.  Therefore, Gomez argued that (i) the 

 8   traffic  stop  was  not  supported  by  probable  cause  or  reasonable 

 9   suspicion,  and  (ii) the  warrantless  searches  were  executed  without 

10   his consent.13   

11           In  November  2014,  the  district  court  (Burns,  J.)  held  a 

12   suppression  hearing  during  which  Campbell  and  Schatz  testified; 

13   Gomez did not testify.14  With the district court’s permission, Gomez 



       In  his  motion,  Gomez  did  not  argue  that  the  traffic  stop  was  unreasonably 
     13

     prolonged in violation of the Fourth Amendment.   

     14 The  East  Hartford  police  officer  who  arrested  Gomez  after  the  searches  also 
     testified, essentially for the undisputed fact that Gomez did not receive a traffic 
     citation.   



                                                15
                                                                                                                                                        
                                                                                                                                           




 1   supplemented his motion with a post‐hearing brief in February 2015, 

 2   arguing that Campbell’s questions concerning the drug investigation 

 3   were unrelated to the traffic violations and extended the traffic stop 

 4   in violation of the Fourth Amendment.  In March 2015, the presiding 

 5   district  judge  retired  without  rendering  a  decision  on  Gomez’s 

 6   motion to suppress.   

 7         In  June  2015,  after  the  case  was  transferred  to  a  different 

 8   district judge (Hall, C.J.), the district court held a second suppression 

 9   hearing.    Two  months  before  that  resumed  hearing,  the  Supreme 

10   Court decided Rodriguez v. United States, ––– U.S. –––, 135 S. Ct. 1609 

11   (2015), but neither Gomez nor the Government filed a supplemental 

12   brief  concerning  Rodriguez  before  or  after  the  second  hearing.  

13   During the second hearing, Campbell and Schatz testified again, and 

14   the court heard oral argument.  The parties and the district court did 

15   not  discuss  Rodriguez during  the  hearing,  but  they  did  discuss  this 




                                         16
                                                                                                                                                               
                                                                                                                                                  




 1   Court’s  decision  in  United  States  v.  Harrison,  606  F.3d  42  (2d  Cir. 

 2   2010) (per curiam).   

 3           In  late  June  2015,  the  district  court  issued  a  ruling  denying 

 4   Gomez’s  motion  to  suppress.    See United States v. Gomez,  No.  14‐cr‐

 5   63,  2015  WL  3936397,  at  *1–3  (D.  Conn.  June  26,  2015).    First,  as  to 

 6   Gomez’s  argument  that  the  initial  stop  was  unlawful,  the  district 

 7   court  credited  the  testimony  of  Campbell  and  Schatz,  concluding 

 8   that there was probable cause or reasonable suspicion to believe that 

 9   Gomez  drove  through  a  red  light  before  entering  the  highway  and 

10   was speeding on the highway.15  Id. at *2.  Second, the district court 

11   rejected  Gomez’s  argument  that  he  did  not  consent  to  the  searches 

12   notwithstanding  his  affidavit,  again  finding  the  testimony  of 

13   Campbell  and  Schatz  credible  and  “largely  consistent  with  each 




     15 The  district  court  did  not  base  its  decision  on,  or  address,  the  disputed 
     third traffic violation concerning the red light at the end of the exit ramp.  See id. 
     at *1–3.  



                                               17
                                                                                                                                                         
                                                                                                                                            




 1   other, as well as with their prior testimony in the [first suppression] 

 2   hearing.”  Id.   

 3          Third,  the  district  court  concluded  that  Campbell  did  not 

 4   unreasonably  extend  the  traffic  stop  in  violation  of  the  Fourth 

 5   Amendment,  even  though  it  acknowledged  that  he  questioned 

 6   Gomez about matters unrelated to the traffic violations.  See id. at *2–

 7   3.  The district court relied on this Court’s holding in Harrison:   

 8          The Second Circuit has previously found a stop of five 
 9          to  six  minutes  was  not  unlawfully  prolonged,  United 
10          States v. Harrison,  606  F.3d  42  (2d  Cir.  2010),  and  other 
11          circuits have upheld longer intervals . . . . 
12           
13          There  is  no  evidence  on  the  record  to  contradict 
14          testimony  by  Detective  Campbell  and  Special  Agent 
15          Schatz  that  the  stop  lasted  five  minutes  at  most  until 
16          Gomez was arrested.  Based on the record before it, the 
17          court  finds  that,  while  Gomez  was  questioned  about 
18          matters  unrelated  to  the  traffic  violation  during  this 
19          time  period,  such  questioning  did  not  unreasonably 
20          prolong the stop so as to render it unconstitutional.    
21    
22   Id.  at  *3.    The  district  court  did  not  address  the  Government’s 

23   alternative  argument  that  independent  reasonable  suspicion  of  a 




                                           18
                                                                                                                                                           
                                                                                                                                              




 1   drug  offense  justified  extending  the  traffic  stop  for  the  narcotics 

 2   questioning.  See id. at *2–3.   

 3          After  the  district  court  denied  his  motion,  in  September  2015 

 4   Gomez  conditionally  pleaded  guilty  pursuant  to  a  plea  agreement 

 5   that allowed him to appeal the district court’s suppression ruling.  In 

 6   January  2016,  the  district  court  sentenced  Gomez  to  sixty  months’ 

 7   imprisonment,       the    statutory        minimum                under              21        U.S.C. 

 8   § 841(b)(1)(B).  After the district court entered judgment on January 

 9   8, 2016, Gomez timely appealed.   

10                                  DISCUSSION 

11          “On appeal from a denial of a suppression motion, we review 

12   a district court’s findings of fact for clear error, and its resolution of 

13   questions  of  law  and  mixed  questions  of  law  and  fact  de  novo.”  

14   United  States  v.  Ulbricht,  858  F.3d  71,  94–95  (2d  Cir.  2017)  (internal 

15   quotation marks omitted).  In reviewing a district court’s findings of 

16   fact  for  clear  error,  we  also  “pay  special  deference  to  the  district 




                                            19
                                                                                                                                                          
                                                                                                                                             




 1   court’s  factual  determinations  going  to  witness  credibility.”    United 

 2   States v. Jiau, 734 F.3d 147, 151 (2d Cir. 2013). 

 3          Gomez  raises  three  arguments  on  appeal.    First,  he  contends 

 4   that  the  officers  unconstitutionally  prolonged  his  traffic  stop,  a 

 5   seizure under the Fourth Amendment.  Second, Gomez argues that 

 6   the  district  court  clearly  erred  in  finding  that  the  initial  stop  was 

 7   based on valid probable cause or reasonable suspicion to believe he 

 8   committed  a  traffic  violation.    Third,  he  challenges  the  veracity  of 

 9   the officers’ testimony and the district court’s factual finding that he 

10   verbally  consented  to  the  searches  of  the  car,  its  trunk,  and  the 

11   closed duffel bag in the trunk.   

12   I.     Duration of the Traffic Stop 

13          A.     Traffic Stops after Rodriguez v. United States 

14          The Fourth Amendment guarantees “[t]he right of the people 

15   to  be  secure  in  their  persons,  houses,  papers,  and  effects,  against 

16   unreasonable  searches  and  seizures . . . .”    U.S.  Const.  amend.  IV.  




                                           20
                                                                                                                                                          
                                                                                                                                             




 1   “Temporary  detention  of  individuals  during  the  stop  of  an 

 2   automobile  by  the  police,  even  if  only  for  a  brief  period  and  for  a 

 3   limited  purpose,  constitutes  a  ‘seizure’  of  ‘persons’  within  the 

 4   meaning  of  [the  Fourth  Amendment].”    Whren v. United States,  517 

 5   U.S.  806,  809–10  (1996).    Therefore,  traffic  stops  must  satisfy  the 

 6   Fourth  Amendment’s  reasonableness  limitation,  which  “requires 

 7   that  an  officer  making  a  traffic  stop  have  probable  cause  or 

 8   reasonable suspicion that the person stopped has committed a traffic 

 9   violation or  is  otherwise  engaged  in  or  about  to  be  engaged  in 

10   criminal activity.”  United States v. Stewart, 551 F.3d 187, 191 (2d Cir. 

11   2009) (alterations and emphasis omitted). 

12                 1.     Pre‐Rodriguez Supreme Court Decisions 

13          A decade before Rodriguez v. United States, ––– U.S. –––, 135 S. 

14   Ct.  1609  (2015),  the  Supreme  Court  explained  in  Illinois  v.  Caballes 

15   that  even  when  a  traffic  stop  is  based  on  probable  cause  or 

16   reasonable  suspicion  at  the  outset,  “[i]t  is  nevertheless  clear  that  a 




                                           21
                                                                                                                                                           
                                                                                                                                              




 1   seizure  that  is  lawful  at  its  inception  can  violate  the  Fourth 

 2   Amendment  if  its  manner  of  execution  unreasonably  infringes 

 3   interests protected by the Constitution.”  Illinois v. Caballes, 543 U.S. 

 4   405, 407 (2005).  More specifically, “[a] seizure that is justified solely 

 5   by the interest in issuing a warning ticket to the driver can become 

 6   unlawful  if  it  is  prolonged  beyond  the  time  reasonably  required  to 

 7   complete that mission.”  Id.   

 8          In  Caballes,  the  Court  considered  a  ten‐minute traffic  stop  for 

 9   speeding where one officer led a narcotics‐detection dog around the 

10   driver’s  car  while  a  second  officer  simultaneously  “was  in  the 

11   process of writing a warning ticket.”  Id. at 406.  The dog alerted to 

12   the  presence  of  marijuana,  and  the  driver  was  arrested  and 

13   subsequently  convicted  of  a  state  narcotics  offense.    Id.  at  406–07.  

14   The Court affirmed the Illinois Supreme Court’s “conclusion that the 

15   duration  of  the  stop . . . was  entirely  justified  by  the  traffic  offense 

16   and the ordinary inquiries incident to such a stop,” and held that no 




                                            22
                                                                                                                                                                
                                                                                                                                                   




 1   Fourth  Amendment  violation  occurred.    See  id.  at  408  (noting  the 

 2   state  court  had  “carefully  reviewed”  the  details  of  the  officer’s 

 3   conversations  with  the  driver  and  the  radio  transmissions  “to 

 4   determine whether he had improperly extended the duration of the 

 5   stop to enable the dog sniff to occur”).16   

 6           A  few  years  later,  in  Arizona  v.  Johnson,  the  Court  further 

 7   considered  “[a]n  officer’s  inquiries  into  matters  unrelated  to  the 

 8   justification for the traffic stop.”  Arizona v. Johnson, 555 U.S. 323, 333 

 9   (2009).  The Court explained in Johnson that a stop remains lawful so 

10   long as such inquiries do not “measurably extend the duration of the 

11   stop.”  Id. (emphasis added).  In Johnson, during the time necessary 

12   for  an  officer  to  complete  the  processing  of  a  traffic  stop  for  a 

13   suspended  vehicle  registration,  a  different  officer  on  the  scene 


     16 Accordingly,  the  Court  proceeded  to  address  a  separate  issue,  holding  that  a 
     dog  sniff––an  investigation  unrelated  to  the  underlying  speeding  violation––
     conducted  while  a  driver  is  otherwise  “lawfully  seized  for  a  traffic  violation” 
     “generally  does  not  implicate  legitimate  privacy  interests”  and  thus  “does  not 
     rise  to  the  level  of  a  constitutionally  cognizable  infringement”  of  the  Fourth 
     Amendment.  Id. at 409. 



                                                23
                                                                                                                                                           
                                                                                                                                              




 1   acquired reasonable suspicion that a passenger in the back seat was 

 2   armed and dangerous.  Id. at 328.  The officer frisked the passenger 

 3   and  found  an  unlawful  handgun.    Id.    The  passenger  moved  to 

 4   suppress the handgun in the resulting criminal prosecution, but the 

 5   Supreme  Court  concluded  that  no  Fourth  Amendment  violation 

 6   occurred  because,  in  part,  the  traffic  stop  was  not  “measurably 

 7   extend[ed].”  Id. at 333.  

 8                 2.      Circuit Courts Applying Johnson and Caballes 

 9          After  Johnson  and  Caballes,  several  of  our  sister  circuits 

10   determined  whether  unrelated  investigations  during  otherwise 

11   lawful  traffic  stops  “measurably  extend[ed]”  such  stops  or 

12   prolonged  them  beyond  the  time  “reasonably  required”  to  issue  a 

13   ticket.  See Johnson, 555 U.S. at 333; Caballes, 543 U.S. at 407.  Rather 

14   than  adopt  a  per  se  rule  that  any  extension  of  a  traffic  stop  for  an 

15   unrelated  investigation  is  unlawful,  several  circuits  assessed  the 




                                            24
                                                                                                                                                                  
                                                                                                                                                     




1   overall reasonableness of the stop’s duration and the extension on a 

2   case‐by‐case basis.17   

3           In particular, the Eighth Circuit developed a de minimis rule: a 

4   brief,  minutes‐long  extension  of  a  traffic  stop  to  conduct  an 

5   unrelated investigation, such as a dog sniff, is a de minimis intrusion 

6   on  a  driver’s  personal  liberty  that  does  not  violate  the  Fourth 

7   Amendment.  See United States v. Alexander, 448 F.3d 1014, 1017 (8th 

8   Cir.  2006)  (upholding  four‐minute  delay  as  de  minimis  intrusion); 

    17 See, e.g.,  United States v. McBride,  635  F.3d  879,  883  (7th  Cir.  2011)  (noting  that 
    two‐minute  extension  of  traffic  stop  to  ask  unrelated  questions  would  not 
    “convert a lawful stop into an unlawful one” even if reasonable suspicion did not 
    exist); United States v. Turvin,  517  F.3d  1097,  1101–04  (9th  Cir.  2008)  (explaining 
    that “[w]e will not accept a bright‐line rule that questions are unreasonable if the 
    officer pauses in the ticket‐writing process in order to ask them” and concluding 
    that a  fourteen‐minute traffic  stop––with  a  four‐minute  extension  to  investigate 
    narcotics––was reasonable); United States v. Stewart, 473 F.3d 1265, 1269 (10th Cir. 
    2007) (stating that unrelated questioning that does not “appreciably” extend the 
    duration of a traffic stop is reasonable); see also United States v. Bell, 555 F.3d 535, 
    541–42  (6th  Cir.  2009)  (rejecting  argument  that  independent  “reasonable 
    suspicion is required unless all of the [o]fficers’ actions were focused precisely on 
    the  purpose  of  the  stop  with  no  deviation  whatsoever”);  United  States  v. 
    Hernandez, 418 F.3d 1206, 1212 n.7 (11th Cir. 2005) (“Even if seventeen minutes is 
    some  minutes  longer  than  the  norm,  we  question  whether  the  Fourth 
    Amendment’s  prohibition  of  unreasonable  seizures  is  concerned  with  such 
    trifling  amounts  of  time,  when  the  seizure  was  caused  at  the  outset  by  an 
    apparent  violation  of  the  law.    Of  trifles  the  law  does  not  concern  itself:  De 
    minimis non curat lex.” (emphasis in original)). 



                                                  25
                                                                                                                                                            
                                                                                                                                               




 1   United  States  v.  Martin,  411  F.3d  998,  1000,  1002  (8th  Cir.  2005) 

 2   (upholding two‐minute delay).  The Fourth Circuit adopted a similar 

 3   rule.    See  United  States  v.  Farrior,  535  F.3d  210,  220  (4th  Cir.  2008) 

 4   (concluding  that  “any  delay  in  conducting . . . drug‐dog  sniff 

 5   amounted to a de minimis intrusion on [driver’s] liberty interest” and 

 6   was thus “not unreasonable as a violation of his Fourth Amendment 

 7   rights”). 

 8          In United States v. Harrison, we applied Johnson and Caballes in 

 9   the  context  of  a  traffic  stop  (for  a  defective  license  plate  light)  that 

10   was  extended  by  officer  questioning;  a  search  of  the  car  revealed  a 

11   gun and, ultimately, crack cocaine.  See United States v. Harrison, 606 

12   F.3d  42,  44–45  (2d  Cir.  2010)  (per  curiam).    After  the  officer 

13   recognized the driver from previous traffic stops that had uncovered 

14   narcotics,  he  inquired  about  the  driver’s  travels  that  night,  then 

15   separately  questioned  the  passengers  to  “see  if  they  would 




                                             26
                                                                                                                                                               
                                                                                                                                                  




 1   corroborate” the driver’s story, and then confronted the driver with 

 2   the conflicting account of one of the passengers.  Id. at 44.   

 3           Even  though  we  acknowledged  that  the  officer  testified  that 

 4   he “had all of the information needed to issue the traffic ticket before 

 5   he first approached” the car’s passengers to ask questions unrelated 

 6   to  the  defective  light,  we  explained  that  the  stop’s  extension  was 

 7   reasonable  because  “the  time  elapsed  between  the  stop  and  the 

 8   arrest  was  only  five  to  six  minutes,  and  the  questions  about  the 

 9   passengers’  comings  and  goings  were  subsumed  in  that  brief 

10   interval.”  Id. at 45.  Furthermore, while we did not expressly adopt 

11   the  de  minimis  rule,  we  cited  decisions  from  other  circuits  for  the 

12   proposition  that  “[l]onger  intervals  than  five  to  six  minutes  have 

13   been  deemed  tolerable.”    Id.  (collecting  cases).18   Accordingly,  we 

14   held  that  the  unrelated  questioning  during  the  five‐to‐six  minute 



     18 Indeed,  we  cited  the  Eleventh  Circuit’s  decision  in  Hernandez,  which  doubted 
     whether  the  Fourth  Amendment  “is  concerned  with  such  trifling  amounts  of 
     time” as seventeen minutes.  See id. (quoting Hernandez, 418 F.3d at 1212 n.7). 



                                                27
                                                                                                                                                           
                                                                                                                                              




 1   stop  “did  not  prolong  the  stop  so  as  to  render  it  unconstitutional.”  

 2   Id.   

 3                   3.     Rodriguez  

 4            In  Rodriguez  v.  United  States,  the  Supreme  Court  rejected  the 

 5   Eighth  Circuit’s  de  minimis  rule,  holding  that  “a  police  stop 

 6   exceeding  the  time  needed  to  handle  the  matter  for  which  the  stop 

 7   was  made  violates  the  Constitution’s  shield  against  unreasonable 

 8   seizures.”    Rodriguez  v.  United  States,  –––  U.S.  –––,  135  S.  Ct.  1609, 

 9   1612  (2015).    Rodriguez  involved  a  seven  or  eight  minute  delay 

10   between  the  completion  of  a  traffic  stop,  which  had  ended  with  a 

11   written  warning,  and  a  dog  sniff  that  ultimately  uncovered 

12   methamphetamine in the car.  See id. at 1612–13.   

13            Adopting  findings  made  by  a  magistrate  judge,  the  district 

14   court  in  Rodriguez  found  that  the  officer  lacked  independent 

15   reasonable suspicion of a drug offense to extend the detention once 

16   he  issued  the  written  warning,  but  it  nevertheless  denied  the 




                                            28
                                                                                                                                                        
                                                                                                                                           




 1   defendant’s  motion  to  suppress,  concluding  that  the  seven‐to‐eight 

 2   minute  extension  was  “only  a  de  minimis  intrusion  on  Rodriguez’s 

 3   Fourth  Amendment  rights  and  was  therefore  permissible.”    Id.  at 

 4   1613–14.    The  Eighth  Circuit  affirmed,  held  that  the  delay  was  an 

 5   acceptable  de  minimis  intrusion,  and  did  not  review  the  district 

 6   court’s  finding  that  the  officer  lacked  independent  reasonable 

 7   suspicion to extend the seizure.  See id. at 1614.   

 8         The  Supreme  Court  vacated  the  Eighth  Circuit’s  judgment, 

 9   beginning  by  explaining  that  “[l]ike  a  Terry  stop,  the  tolerable 

10   duration of police inquiries in the traffic‐stop context is determined 

11   by  the  seizure’s  mission––to  address  the  traffic  violation  that 

12   warranted  the  stop  and  attend  to  related  safety  concerns.”    Id. 

13   (citation  and  internal  quotation  marks  omitted).    Acknowledging 

14   Caballes  (dog  sniff)  and  Johnson  (questioning  of  a  passenger  by  a 

15   different  officer)––in  which  the  Court  “concluded  that  the  Fourth 

16   Amendment  tolerated  certain  unrelated  investigations  that  did  not 




                                         29
                                                                                                                                                         
                                                                                                                                            




 1   lengthen  the  roadside  detention”––the  Court  reiterated  that 

 2   “[b]ecause  addressing  the  infraction  is  the  purpose  of  the  stop,  it 

 3   may last no longer than is necessary to effectuate that purpose.”  Id. 

 4   (emphasis  added)  (alterations  and  internal  quotation  marks 

 5   omitted).  In other words, “[a]uthority for the seizure . . . ends when 

 6   tasks  tied  to  the  traffic  infraction  are––or  reasonably  should  have 

 7   been––completed.”  Id.   

 8          To be sure, the Court recognized that an officer “may conduct 

 9   certain unrelated checks during an otherwise lawful traffic stop.”  Id. 

10   at  1615.    But  “he  may  not  do  so  in  a  way  that  prolongs  the  stop, 

11   absent  the  reasonable  suspicion  ordinarily  demanded  to  justify 

12   detaining  an  individual.”    Id.    Therefore,  officers  may  conduct 

13   certain ordinary inquiries related to a traffic stop, such as “checking 

14   the  driver’s  license,  determining  whether  there  are  outstanding 

15   warrants  against  the  driver,  and  inspecting  the  automobile’s 

16   registration  and  proof  of  insurance,”  without  independent 




                                           30
                                                                                                                                                         
                                                                                                                                            




 1   reasonable suspicion of other crimes.  Id.  However, tasks not related 

 2   to the traffic mission, such as dog sniffs or “[o]n‐scene investigation 

 3   into  other  crimes,”  are  unlawful  if  they  prolong  the  stop  absent 

 4   independent reasonable suspicion.  Id. at 1616.  

 5          In  so  holding,  the  Court  emphasized  that  the  “critical 

 6   question” is not whether the unrelated investigation “occurs before 

 7   or  after  the  officer  issues  a  ticket,”  but  whether  conducting  the 

 8   unrelated investigation “prolongs––i.e., adds time to––the stop.”  Id. 

 9   (internal  quotation  marks  omitted).    Additionally,  the  Court 

10   specifically rejected the Government’s contention that an officer may 

11   “incrementally”  prolong  a  stop  to  conduct  an  unrelated 

12   investigation  “so  long  as  the  officer  is  reasonably  diligent  in 

13   pursuing  the  traffic‐related  purpose  of  the  stop,  and  the  overall 

14   duration of the stop remains reasonable in relation to the duration of 

15   other  traffic  stops  involving  similar  circumstances.”    Id.  (alteration 

16   omitted).  The Court explained that an officer does not “earn bonus 




                                          31
                                                                                                                                                                
                                                                                                                                                   




 1   time to pursue an unrelated criminal investigation” by “completing 

 2   all traffic‐related tasks expeditiously” because “[t]he reasonableness 

 3   of a seizure . . . depends on what the police in fact do.”  Id. 

 4           The Court remanded to the Eighth Circuit, leaving open “[t]he 

 5   question  whether  reasonable  suspicion  of  criminal  activity  justified 

 6   detaining  Rodriguez  beyond  completion  of  the  traffic  infraction 

 7   investigation . . . .”19  Id. at 1616–17.   

 8           On  remand,  the  Eighth  Circuit  again  affirmed,  but  it  did  not 

 9   address  reasonable  suspicion  of  a  drug  offense.    See United States v. 

10   Rodriguez,  799  F.3d  1222,  1223–24  (8th  Cir.  2015),  cert. denied,  136  S. 

11   Ct. 1514 (2016).  Rather, it concluded that the good‐faith exception to 

12   the  exclusionary  rule  applied  because  officers  conducted  the 

13   extended  traffic  stop  in  objectively  reasonable  reliance  on  binding 


       The  Court  declined  to  affirm  on  the  basis  of  the  officer  acquiring  reasonable 
     19

     suspicion for the drugs.  The district court concluded that the officer did not have 
     reasonable  suspicion  to  prolong  the  traffic  stop  once  he  issued  the  written 
     warning.  The Eighth Circuit did not address that issue.  Id. at 1616–17; see also id. 
     at  1615  (criticizing  one  dissent  for  making  its  “own  finding  of  ‘reasonable 
     suspicion’”).   



                                                 32
                                                                                                                                                                
                                                                                                                                                   




 1   circuit  precedent  at  the  time  of  the  stop:  the  de minimis rule.    Id. at 

 2   1224. 

 3            B.     Analysis 

 4                   1.      Rodriguez Abrogates Harrison 

 5            We  begin  by  addressing  Gomez’s  contention  that  the  district 

 6   court  erred  by  applying  Harrison  rather  than  Rodriguez,20 which  the 

 7   Supreme  Court  decided  two  months  before  the  June  2015 

 8   suppression hearing.21   

 9            Although  at  least  one  district  court  in  this  Circuit  has 

10   recognized Rodriguez’s abrogation of Harrison,22 we have not yet had 




       The district court cited Rodriguez but did not indicate that it affected Harrison.  
     20

     See Gomez, 2015 WL 3936397, at *2–3.   

       A Supreme Court decision “construing the Fourth Amendment is to be applied 
     21

     retroactively to all convictions that were not yet final at the time the decision was 
     rendered.”  United States v. Johnson, 457 U.S. 537, 562 (1982).   

     22 See United States v. Gomez,  199  F.  Supp.  3d  728,  742–43  &  n.11  (S.D.N.Y.  2016) 
     (finding  reasonable  suspicion  to  extend  the  stop  under  the  circumstances  but 
     noting that Rodriguez “rejected [Harrison’s] reasoning”). 



                                                 33
                                                                                                                                                                 
                                                                                                                                                    




 1   the  opportunity  to  consider  the  issue.    We  conclude  that  Harrison’s 

 2   holding does not survive Rodriguez.23   

 3           We held in Harrison that unrelated questioning “subsumed” in 

 4   a five‐to‐six minute traffic stop does not measurably prolong a stop 

 5   so as to render it unconstitutional.  See Harrison, 606 F.3d at 45.  We 

 6   explained that the Constitution demands only that a seizure remain 

 7   reasonable,  and  that  the  five‐to‐six  minute  seizure  was  “brief”––

 8   shorter  than  intervals  that  “have  been  deemed  tolerable”  in  other 

 9   circuits.  Id. 

10           In  Rodriguez,  however,  the  Court  held  that  a  police  stop 

11   “exceeding the time needed to handle the matter for which the stop 

12   was  made”  violates  the  Fourth  Amendment  absent  independent 

13   reasonable  suspicion  of  another  offense.    Rodriguez,  135  S.  Ct.  at 

14   1612.    Moreover,  the  “reasonableness  of  a  seizure . . . depends  on 



     23 Notably,  the  Government  does  not  meaningfully  contest  that  Rodriguez 
     overrules  Harrison.    See Appellee’s  Br.  36  &  n.7  (arguing  that  even  if  Gomez  is 
     correct, we “need not decide here whether Rodriguez abrogates Harrison”). 



                                                 34
                                                                                                                                                           
                                                                                                                                              




 1   what the police in fact do,” rather than a comparison to the duration 

 2   of a hypothetically expeditious seizure or the duration of a seizure in 

 3   similar circumstances.  See id. at 1616.  Therefore, an officer may not 

 4   obtain  “bonus  time  to  pursue  an  unrelated  criminal  investigation,” 

 5   and if such an investigation does in fact “prolong[]––i.e., add[] time 

 6   to––the  stop,”  the  seizure  is  unconstitutional  absent  reasonable 

 7   suspicion  of  the  other  offense.    Id.  (internal  quotation  marks 

 8   omitted).  In Harrison, even though the officer testified that he “had 

 9   all  of  the  information  needed  to  issue  the  traffic  ticket”  (the  stop’s 

10   mission),  he  added  time  to  the  seizure  by  “approach[ing]  the 

11   [passengers]  in  the  car  to  corroborate  [the  driver’s]  story”––an 

12   inquiry  unrelated  to  the  traffic  violation.    Harrison,  606  F.3d  at  45.  

13   Based  on  the  total  length  of  the  stop,  we  concluded  that  this 

14   extension  was  reasonable.    See  id.    That  conclusion,  however, 

15   conflicts with, and thus must yield to, Rodriguez’s holding: unrelated 

16   inquiries that prolong or add time to a traffic stop violate the Fourth 




                                            35
                                                                                                                                                                  
                                                                                                                                                     




1   Amendment  absent  reasonable  suspicion  of  a  separate  crime.24   See 

2   Rodriguez, 135 S. Ct. at 1616.   

3           Accordingly,  we  conclude  that  Rodriguez  abrogates  Harrison, 

4   and  that  the  district  court  therefore  erred  by  applying  Harrison  in 

5   denying Gomez’s motion to suppress.  See Gomez, 2015 WL 3936397, 

6   at *3 (noting that this Court “found a stop of five to six minutes was 

7   not  unlawfully  prolonged”  in  Harrison,  and  that  there  was  no 

8   evidence to contradict the testimony of Campbell and Schatz that the 

9   stop lasted “five minutes at most”).   




    24 We conclude that the other potential grounds for distinguishing Harrison from 
    Rodriguez are unpersuasive.  First, although Harrison involved questioning while 
    Rodriguez involved a dog sniff, the Court treated both as investigations unrelated 
    to the traffic stop’s mission.  See Rodriguez, 135 S. Ct. at 1614 (noting that Johnson 
    (questioning) and Caballes (dog sniff) both involved unrelated investigations); see 
    also  id.  at  1616  (“On‐scene  investigation  into  other  crimes . . . detours  from  [a 
    traffic  stop’s]  mission.”).    Second,  the  fact  that  the  questioning  in  Harrison 
    occurred  before  a  ticket  was  issued  (no  ticket  was  ultimately  issued,  it  seems) 
    while the dog sniff in Rodriguez followed the issuance of a ticket is of no moment 
    because in both situations, unrelated investigations extended the seizure.  As the 
    Court  explained  in  Rodriguez,  “[t]he  critical  question . . . is  not  whether  the 
    [unrelated  investigation]  occurs  before  or  after  the  officer  issues  a  ticket . . . but 
    whether  conducting  the  sniff  prolongs––i.e.,  adds  time  to––the  stop.”    Id. 
    (citations and internal quotation marks omitted). 



                                                  36
                                                                                                                                                         
                                                                                                                                            




 1                 2.     Gomez’s Traffic Stop is Unconstitutional 

 2          We  conclude  that  Gomez’s  traffic  stop  violates  the  Fourth 

 3   Amendment because Campbell’s investigative inquiries unrelated to 

 4   the  traffic  violations  “prolong[ed]––i.e.,  add[ed]  time  to––the  stop.”  

 5   Rodriguez,  135  S.  Ct.  at  1616  (internal quotation  marks  omitted).    In 

 6   applying  Rodriguez,  we  look  to  what  Campbell  “in  fact  d[id],”  not 

 7   whether  “the  overall  duration  of  the  stop  remains  reasonable  in 

 8   relation  to  the  duration  of  other  traffic  stops  involving  similar 

 9   circumstances.”  Id. 

10          Although  both  Campbell  and  Schatz  testified  that  the  stop 

11   lasted  no  longer  than  five  minutes,  the  district  court’s  factual 

12   findings  confirm  that  “Gomez  was  questioned  about  matters 

13   unrelated to the traffic violation[s] during this time period.”  Gomez, 

14   2015  WL  3936397,  at  *3  (emphasis  added).    The  district  court 

15   concluded, by applying Harrison, that these unrelated questions did 

16   not “unreasonably” prolong a concededly brief stop, but we have no 




                                           37
                                                                                                                                                         
                                                                                                                                            




 1   doubt  that  Campbell’s  inquiries  did  in  fact  add  time  to  the  stop  in 

 2   violation of Rodriguez.   

 3          From  the  moment  that  Campbell  first  approached  the  black 

 4   Honda, his questioning “detour[ed] from th[e] mission” of the stop 

 5   (Gomez’s  traffic  violations)  to  the  DEA’s  heroin‐trafficking 

 6   investigation.  See Rodriguez, 135 S. Ct. at 1616.  As Campbell stated 

 7   on direct examination: 

 8        Once  [Gomez]  complied  and  shut  the  vehicle  off,  he 
 9        again  asked  me  why  he  had  been  stopped.    I  told  him 
10        that  we  were  conducting  an  investigation  into  bad 
11        heroin  as  well  as  firearms  within  the  city  of  Hartford.  
12        Then  I  also  told  him  that,  you  know,  I  observed  him 
13        travel[l]ing at a high rate of speed as well as travel[l]ing 
14        through the red lights. 
15         
16   App’x  248  (emphasis  added).    After  Campbell  asked  for  the  car’s 

17   registration  (but  notably  not  Gomez’s  license––necessary  to  write  a 

18   ticket), he asked Gomez who Joan Sanchez–– the car’s owner––was 

19   married  to,  and  Gomez  responded  that  she  was  married  to  Alex 

20   Ortiz‐Gomez  (the  suspected  leader  of  the  heroin‐trafficking 




                                           38
                                                                                                                                                                 
                                                                                                                                                    




 1   organization).25   When  Campbell  asked  Gomez  to  exit  the  car,  his 

 2   inquiries  again  turned  to  “bad  heroin  that  had  been  laced  with 

 3   Fentanyl  and  firearms”  in  Hartford.    App’x  250.    Once  Campbell 

 4   searched  the  interior  of  the  car  and  discovered  the  Ramada  Inn 

 5   receipt,  he  conducted  a  pat‐down,  which  produced  the  hotel  room 

 6   keys.    With  the  receipt  and  room  keys  in  hand,  Campbell  inquired 

 7   whether Gomez was staying at the Ramada Inn, pressing him as to 

 8   why  he  possessed  the  keys  if  only  his  friends  were  staying  there.  

 9   Finally,  Campbell  searched  the  car’s  trunk  and  the  contents  of  the 

10   trunk.      

11           These  undisputed  facts  demonstrate  that  Campbell  spent 

12   much of the time of the stop, if not most of it, asking questions and 

13   executing  searches  related  to  the  heroin  investigation  rather  than 

14   conducting “ordinary inquiries incident to the traffic stop”––such as 

15   checking  Gomez’s  license,  determining  whether  there  were 


       This  is  an  unusual  question  for  a  traffic  stop  that,  under  Rodriguez,  must  be 
     25

     focused on the traffic violations that justified the stop. 



                                                 39
                                                                                                                                                         
                                                                                                                                            




 1   outstanding  warrants  for  him,  and  inspecting  the  car’s  proof  of 

 2   insurance.    See  Rodriguez,  135  S.  Ct.  at  1615  (alteration  omitted).  

 3   Even  assuming  Gomez’s  detention  lasted  only  five  minutes, 

 4   Campbell  extended  the  seizure  to  ask  questions  pertinent  to  “an 

 5   unrelated criminal investigation.”  Id. at 1616.  Under Rodriguez, this 

 6   violates  the  Fourth  Amendment.    See  id.  (explaining  that 

 7   reasonableness  of  stop  depends  on  what  officer  in  fact  does  rather 

 8   than  overall  duration  of  stop  in  relation  to  other  stops  in  similar 

 9   circumstances).    Just  as  an  officer  may  not  earn  “bonus  time”  to 

10   conduct  inquiries  for  an  unrelated  criminal  investigation  by 

11   efficiently processing the matters related to the traffic stop, see id., an 

12   officer may not consume much of the time justified by the stop with 

13   inquiries about offenses unrelated to the reasons for the stop. 

14          The  Government  does  not  appear  to  dispute  this  conclusion, 

15   arguing  only  in  passing  that  Campbell  and  Schatz  “simultaneously 

16   pursued  the  traffic  violations  and  the  heroin  trafficking 




                                          40
                                                                                                                                                           
                                                                                                                                              




 1   investigation.”    Appellee’s  Br.  14.    However,  the  record  belies  that 

 2   argument.  While Officer Campbell was initially questioning Gomez 

 3   in  the  driver’s  seat  of  the  black  Honda,  Agent  Schatz  had  not  even 

 4   exited his car yet.  And when Schatz did join them on the side of the 

 5   road,  he  stood  by  and  watched  Gomez  while  Campbell  questioned 

 6   him and searched the car.  This is not a situation where one officer 

 7   expeditiously  completed  all  traffic‐related  tasks  while  another 

 8   officer  questioned  the  driver  or  conducted  a  dog  sniff  without 

 9   extending  the  stop.    See  Caballes,  543  U.S.  at  406,  408  (declining  to 

10   disturb  state  court’s  conclusion  that  stop  was  not  improperly 

11   extended  where  second  officer  “immediately”  responded  to  the 

12   scene  of  a  stop  and  conducted  dog  sniff  while  first  officer  “was  in 

13   the process of writing a warning ticket”). 

14          The  Government’s  principal  argument,  however,  is  that  the 

15   extended  traffic  stop  is  lawful  under  Rodriguez because  the  officers 

16   possessed  independent  reasonable  suspicion  that  Gomez  was 




                                            41
                                                                                                                                                         
                                                                                                                                            




 1   trafficking heroin.  See Appellee’s Br. 30–35; see also Rodriguez, 135 S. 

 2   Ct.  at  1615  (explaining  that  stop  may  not  be  prolonged  to  conduct 

 3   unrelated  investigation  “absent  the  reasonable  suspicion  ordinarily 

 4   demanded  to  justify  detaining  an  individual”).    In  so  arguing,  the 

 5   Government  contends  that  we  should  affirm  on  the  basis  of 

 6   reasonable  suspicion  of  a  drug  crime––an  issue  that  was  litigated 

 7   below  but  the  district  court  did  not  reach.    See  Gomez,  2015  WL 

 8   3936397, at *2–3.   

 9          “In  general,  ‘a  federal  appellate  court  does  not  consider  an 

10   issue  not  passed  upon  below.’”    Booking v. Gen. Star Mgmt. Co.,  254 

11   F.3d 414, 418 (2d Cir. 2001) (quoting Singleton v. Wulff, 428 U.S. 106, 

12   120  (1976));  accord Hartford Courant Co. v. Pellegrino,  380  F.3d  83,  90 

13   (2d  Cir.  2004)  (“In  general,  we  refrain  from  analyzing  issues  not 

14   decided  below . . . .”).    This  general  rule,  however,  is  a  prudential 

15   one,  and  we  therefore  have  “broad  discretion”  to  consider  issues 

16   that  “were  raised,  briefed,  and  argued  in  the  [d]istrict  [c]ourt,  but 




                                           42
                                                                                                                                                          
                                                                                                                                             




 1   that  were  not  reached  there.”    Booking,  254  F.3d  at  418–19.    We  are 

 2   “more likely to exercise our discretion (1) where consideration of the 

 3   issue is necessary to avoid manifest injustice or (2) where the issue is 

 4   purely legal and there is no need for additional fact‐finding.”  Baker 

 5   v. Dorfman, 239 F.3d 415, 420 (2d Cir. 2000) (internal quotation marks 

 6   omitted);  see  also  Hartford  Courant,  380  F.3d  at  91  (noting  that 

 7   exercising  discretion  is  appropriate  where  issue  “is  a  matter  of  law 

 8   suitable  for  determination  by  an  appellate  tribunal  in  the  first 

 9   instance”);  Booking,  254  F.3d  at  419  (deciding  issue  not  reached 

10   below, in part, because it was “purely legal”).   

11          The  existence  of  reasonable  suspicion  is  not  a  purely  legal 

12   issue; rather, it is a mixed question of law and fact dependent on the 

13   totality  of  the  circumstances.    United States v. Freeman,  735  F.3d  92, 

14   95–96 (2d Cir. 2013).  Here, in its opinion and order, the district court 

15   made  only  four  factual  findings,  which  related  exclusively  to  the 

16   traffic  violations,  Gomez’s  consent  to  the  searches,  the  duration  of 




                                           43
                                                                                                                                                                  
                                                                                                                                                     




 1   the  stop,  and  the  nature  of  the  questioning  during  the  stop.26   See 

 2   Gomez,  2015  WL  3936397,  at  *2–3.    Accordingly,  as  to  the  factual 

 3   portion  of  the  reasonable  suspicion  issue,  we  are  left  with 

 4   insufficient  factual  findings  upon  which  to  base  a  conclusion 

 5   concerning  reasonable  suspicion.    Moreover,  the  Government  has 

 6   not  brought  to  our  attention  any  “manifest  injustice”  that  would 

 7   result  from  not  reaching  the  reasonable  suspicion  issue  here.    See 

 8   Baker,  239  F.3d  at  420.    Therefore,  under  these  circumstances,  we 

 9   decline to reach an issue not decided below.  Cf. Rodriguez, 135 S. Ct. 

10   at  1615,  1616  (criticizing  two  dissents’  willingness  to  “find[]” 

11   reasonable suspicion, an issue not decided by the Eighth Circuit). 




     26 Specifically,  the  district  court  made  the  following  findings:  (i)  “that  [the 
     officers] had probable cause or reasonable suspicion that Gomez had committed 
     a  traffic  violation;”  (ii) “that  [Gomez]  did  consent  to  the  search  of  his  vehicle, 
     including the trunk;” (iii) “that the process was reasonable in time, and that the 
     officer’s unrelated inquiries did not measurably extend the duration of the stop;” 
     and  (iv) “[that]  Gomez  was  questioned  about  matters  unrelated  to  the  traffic 
     violation  during  th[e]  [stop].”    App’x  339–40,  342  (internal  quotation  marks 
     omitted). 



                                                  44
                                                                                                                                                                
                                                                                                                                                   




1           Accordingly,  Gomez’s  traffic  stop  violated  the  Fourth 

2   Amendment  under  Rodriguez  because  Campbell  prolonged  the 

3   traffic  stop  by  asking  unrelated  investigatory  questions  and  the 

4   district  court  made  no  finding  that  Campbell  had  independent 

5   reasonable suspicion of a different offense.27 

6                   3.       The Good‐Faith Exception Applies 

7           Although  we  conclude  that  Gomez’s  traffic  stop  was 

8   unlawfully extended under Rodriguez, we nevertheless also conclude 

    27 If it reached the issue, the district court could have––had it made more detailed 
    findings  of  fact––found  that  there  was  reasonable  suspicion  to  extend  the  stop.  
    Setting  aside  what  occurred  during  the  traffic  stop––which  may  have  been 
    unlawfully  extended  from  its  outset––the  officers  testified  that  prior  to  the  stop 
    they  observed:    Gomez  leave  an  address  associated  with  Ortiz‐Gomez  (the 
    suspected leader of a heroin‐trafficking organization); drive to a second address 
    associated with Ortiz‐Gomez; quickly change cars; drive away in a car that had 
    been previously stopped with Ortiz‐Gomez and $80,000 in cash; drive to a hotel 
    just  miles  away  from  the  two  addresses;  exit  the  hotel  minutes  later  carrying  a 
    weighted  duffel  bag  that  he  was  not  carrying  previously;  and,  before  driving 
    away,  place  the  duffel  bag  in  the  car’s  trunk  (rather  than  its  passenger 
    compartment).  See supra at 5–8.  In other words, a pretextual stop and reasonable 
    suspicion  are  not  mutually  exclusive;  an  officer  may  conduct  a  pretextual  stop 
    based  on  a  traffic  violation  and  then,  in  full  compliance  with  Rodriguez,  extend 
    the  stop  if  the  officer  develops  reasonable  suspicion  based  on  the  actions  of  a 
    driver  or  passenger  either  (i) before  the  stop,  or  (ii) during  traffic‐related 
    processing of the stop.  But again, an officer may not extend an otherwise lawful 
    stop  for  non‐traffic  related  purposes  absent  reasonable  suspicion  of  another 
    offense. 



                                                45
                                                                                                                                                         
                                                                                                                                            




 1   that  suppression  is  not  warranted  because  the good‐faith  exception 

 2   to  the  exclusionary  rule  applies  to  the  conduct  of  Campbell  and 

 3   Schatz. 

 4          “To safeguard Fourth Amendment rights, the Supreme Court 

 5   created  ‘an  exclusionary rule that,  when  applicable,  forbids  the  use 

 6   of  improperly  obtained  evidence  at  trial.’”    United  States  v. 

 7   Bershchansky,  788  F.3d  102,  112  (2d  Cir.  2015)  (quoting  Herring  v. 

 8   United  States,  555  U.S.  135,  139  (2009)).    “The  exclusionary  rule’s 

 9   ‘prime  purpose  is  to  deter  future  unlawful  police  conduct  and 

10   thereby  effectuate  the  guarantee  of  the  Fourth  Amendment  against 

11   unreasonable  searches  and  seizures.’”    Id.  (quoting  United  States  v. 

12   Calandra, 414 U.S. 338, 347 (1974)).  Accordingly, the rule is intended 

13   to  prevent  “deliberate,  reckless,  or  grossly  negligent  conduct,  or  in 

14   some circumstances recurring or systemic negligence.”  Herring, 555 

15   U.S.  at  144.    But  “[s]uppression  is  ‘our  last  resort,  not  our  first 




                                           46
                                                                                                                                                            
                                                                                                                                               




 1   impulse.’”    Bershchansky,  788  F.3d  at  112  (quoting  Hudson  v. 

 2   Michigan, 547 U.S. 586, 591 (2006)). 

 3          The  good‐faith  exception  provides,  among  other  things,  that 

 4   “searches  conducted  in  objectively  reasonable  reliance  on  binding 

 5   appellate precedent are not subject to the exclusionary rule” because 

 6   “suppression would do nothing to deter police misconduct in these 

 7   circumstances, and because it would come at a high cost to both the 

 8   truth  and  the  public  safety.”28   Davis  v.  United  States,  564  U.S.  229, 

 9   232  (2011);  accord United States v. Aguiar,  737  F.3d  251,  260  (2d  Cir. 

10   2013).   

11          The Government argues, for the first time on appeal, that the 

12   good‐faith exception applies because Harrison––which upheld a five‐

13   to‐six  minute  traffic  stop  extended  by  unrelated  questioning––was 


     28 Gomez has not argued that this variation of the good‐faith exception does not 
     also  apply  to  seizures,  as  opposed  to  searches,  conducted  in  objectively 
     reasonable reliance on binding appellate precedent.  See Davis, 564 U.S. at 231–32 
     (noting that the Court created the exclusionary rule as a deterrent sanction to bar 
     the introduction of evidence “obtained by way of a Fourth Amendment violation” 
     (emphasis added)). 



                                             47
                                                                                                                                                            
                                                                                                                                               




 1   binding precedent in this Circuit at the time of Gomez’s traffic stop, 

 2   and  the  officers  here  conducted  the  five‐minute  stop  in  objectively 

 3   reasonable reliance on Harrison.     

 4          It  is  notable  that  the  Eighth  Circuit  applied  the  good‐faith 

 5   exception on remand after the Supreme Court rejected the de minimis 

 6   rule  in  Rodriguez:  “[u]nder  Davis . . . the  exclusionary  rule  does  not 

 7   apply because the circumstances of Rodriguez’s seizure fell squarely 

 8   within  our  case  law  and  the  search  was  conducted  in  objectively 

 9   reasonable reliance” on the then‐binding de minimis rule.  Rodriguez, 

10   799  F.3d  at  1224,  cert.  denied,  136  S.  Ct.  1514  (2016);  see  also  United 

11   States  v.  Ahumada,  858  F.3d  1138,  1140  (8th  Cir.  2017)  (same).    The 

12   Fourth  Circuit  also  applied  the  good‐faith  exception  in  a  similar 

13   situation after Rodriguez.  See United States v. Hill, 849 F.3d 195, 200–

14   01  (4th  Cir.  2017)  (applying  good‐faith  exception  to  seizure 

15   conducted in reliance on Fourth Circuit’s pre‐Rodriguez rule). 




                                             48
                                                                                                                                                               
                                                                                                                                                  




 1           In  response,  Gomez  does  not  dispute  that  Harrison  was 

 2   binding  precedent  at  the  time  of  his  March  2014  traffic  stop––more 

 3   than  a  year  before  the  Supreme  Court’s  decision  in  Rodriguez.    Nor 

 4   does  he  contend  that  the  officers  failed  to  conduct  the  seizure  in 

 5   objectively  reasonable  reliance  on  our  precedent,  or  that  the  five‐

 6   minute  traffic  stop  here  is  distinguishable  from  the  five‐to‐six 

 7   minute traffic stop that we upheld in Harrison.  Rather, with respect 

 8   to  the  good‐faith  exception,  he  asserts  forfeiture:  the  Government 

 9   forfeited its good‐faith argument, according to Gomez, by failing to 

10   raise it before the district court.29  See Appellant’s Reply Br. 1–3.   

11           “It is well settled that arguments not presented to the district 

12   court are considered waived [or forfeited] and generally will not be 

13   considered for the first time on appeal.”  Anderson Grp., LLC v. City of 

       Technically, Gomez asserts “waiver,” but “[t]he terms waiver and forfeiture––
     29

     though  often  used  interchangeably  by  jurists  and  litigants––are  not 
     synonymous.”  Hamer v. Neighborhood Housing Servs. of Chi., No. 16‐658, ––– S. Ct. 
     –––, 2017 WL 5160782, at *3 n.1 (U.S. Nov. 8, 2017).  “Forfeiture is the failure to 
     make the timely assertion of a right; waiver is the intentional relinquishment or 
     abandonment  of  a  known  right.”    Id.  (alterations  and  internal  quotation  marks 
     omitted). 



                                               49
                                                                                                                                                                  
                                                                                                                                                     




 1   Saratoga  Springs,  805  F.3d  34,  50  (2d  Cir.  2015).    Nevertheless,  we 

 2   have “discretion to consider arguments waived [or forfeited] below 

 3   because our waiver [and forfeiture] doctrine is entirely prudential.”  

 4   In re Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 133 (2d Cir. 2008) 

 5   (per curiam).   

 6           We generally exercise this discretion to consider an otherwise 

 7   forfeited argument “where necessary to avoid a manifest injustice or 

 8   where the argument presents a question of law and there is no need 

 9   for  additional  fact‐finding.”    Bogle‐Assegai  v.  Connecticut,  470  F.3d 

10   498,  504  (2d  Cir.  2006)  (alteration  omitted).    We  will  generally  not, 

11   however,  exercise  our  discretion  where  the  forfeited  argument  was 

12   “available  to  the  parties  below  and  they  proffer  no  reason  for  their 

13   failure  to  raise  the  arguments  below.”    Id. (alterations  and  internal 

14   quotation marks omitted).30  



     30 See also In re Nortel, 539 F.3d at 133 (declining to exercise discretion to consider 
     forfeited  argument  where  party  “offered  no  reason  for  its  failure  to  raise 
     [forfeited] argument to the district court” and “refusal to address [forfeited] issue 
     w[ould]  not  result  in  any  injustice”);  Allianz Ins. Co. v. Lerner,  416  F.3d  109,  114 

                                                  50
                                                                                                                                                                  
                                                                                                                                                     




1           Under these circumstances, we will exercise our discretion to 

2   consider  the  Government’s  good‐faith  argument,  which  presents  a 

3   question  of  law  that  requires  no  additional  fact‐finding.    See 

4   Rodriguez, 799 F.3d at 1224 n.2 (Eighth Circuit rejecting Rodriguez’s 

5   argument  that  Government  forfeited  good‐faith  argument  by  not 

6   raising it prior to remand).31  The Government did not, in fact, raise 

7   the  good‐faith  argument  before  the  district  court.    But  there  is  a 

8   reason  why  the  Government  did  not  invoke  the  good‐faith 

9   exception:  Gomez never argued that Rodriguez abrogated Harrison. 

    (2d  Cir.  2005)  (declining  to  exercise  discretion  to  consider  forfeited  arguments 
    that were “available to the defendants” and “[d]efendants proffer[ed] no reason 
    for their failure to raise [them]”). 

    31 Our  decision  not  to  reach  the  Government’s  fact‐dependent  reasonable 
    suspicion  argument,  which  it  raised  before  the district  court,  is  not  inconsistent 
    with  our  decision  to  reach  the  Government’s  purely  legal  good‐faith  argument, 
    which it raised for the first time on appeal.  Although we have broad discretion 
    to  consider  issues  “raised . . . in  the  [d]istrict  [c]ourt,  but  that  were  not  reached 
    there,” Booking, 254 F.3d at 418–19, we are less inclined to do so where “there is 
    [a] need for additional fact‐finding,” Baker, 239 F.3d at 420.  Reasonable suspicion 
    is a mixed question of law and fact, Freeman, 735 F.3d at 95–96, and here we are 
    lacking  the  benefit  of  sufficient  factual  findings  from  the  district  court,  cf. 
    Rodriguez, 135 S. Ct. at 1615 (expressing disapproval of dissent making its “own 
    finding of reasonable suspicion” (internal quotation marks omitted)); id. at 1616 
    (criticizing  dissent  for  “resolving  the  [reasonable  suspicion]  issue,  nevermind 
    that the Court of Appeals left it unaddressed”). 



                                                  51
                                                                                                                                                               
                                                                                                                                                  




 1              More  specifically,  Gomez  first  moved  to  suppress  the 

 2   evidence  against  him  in  June  2014,  ten  months  before  the  Supreme 

 3   Court decided Rodriguez.  In his initial motion, Gomez did not even 

 4   challenge the duration of the traffic stop generally, much less argue 

 5   that  Harrison no  longer  controlled.    The  district  court  held  the  first 

 6   suppression hearing in November 2014––a month after the Supreme 

 7   Court granted certiorari in Rodriguez.  See 135 S. Ct. 43 (2014).  Gomez 

 8   did not file a supplemental brief concerning Rodriguez or even bring 

 9   that case to the district court’s attention during the first suppression 

10   hearing.   

11              After  the  first  hearing,  Gomez  filed  a  supplemental  brief  in 

12   February  2015  (a  month  after  the  Supreme  Court  heard  oral 

13   argument in Rodriguez) contending, for the first time, that Campbell 

14   unreasonably  prolonged  the  stop. 32    In  his  supplemental  brief, 

15   however, Gomez once again did not mention Rodriguez or argue that 



     32    It appears that the Government did not file a responsive supplemental brief.   



                                                52
                                                                                                                                                        
                                                                                                                                           




 1   Harrison was  wrongly  decided;  rather,  he  argued  that  Harrison was 

 2   factually distinguishable from the stop here.   

 3         After the case was transferred to a different district judge with 

 4   Gomez’s  motion  pending,  the  district  court  held  a  second 

 5   suppression  hearing  in  June  2015,  two  months  after  the  Supreme 

 6   Court decided Rodriguez.  In advance of the hearing, Gomez did not 

 7   file  a  supplemental  brief,  nor  did  he  discuss  the  Supreme  Court’s 

 8   decision  during  the  hearing.    When  the  district  court  twice 

 9   questioned  his  counsel  about  Harrison  during  the  hearing,  his 

10   counsel did not raise Rodriguez.     

11         Simply put, the first time Gomez argued that Harrison was no 

12   longer  controlling  precedent––or  even  cited  Rodriguez––was  in  his 

13   opening  brief  on  appeal.    We  therefore  conclude  that  the 

14   Government’s  failure  to  raise  the  good‐faith  exception  prior  to  its 

15   brief on appeal was understandable.  See In re Nortel, 539 F.3d at 133 




                                         53
                                                                                                                                                        
                                                                                                                                           




 1   (declining  to  consider  argument  not  previously  raised  where  party 

 2   offered “no reason” for failure to present argument earlier).     

 3         Accordingly, under these circumstances, we will exercise our 

 4   discretion  to  consider  the  Government’s  good‐faith  argument,  and 

 5   we  conclude  that  the  exception  applies  because  the  officers 

 6   conducted Gomez’s five‐minute traffic stop in objectively reasonable 

 7   reliance  on  our  then‐binding  precedent  in  Harrison.    Therefore, 

 8   although Rodriguez abrogates Harrison, and Gomez’s traffic stop was 

 9   unlawfully  extended  absent  independent  reasonable  suspicion  in 

10   violation  of  Rodriguez,  the  good‐faith  exception  to  the  exclusionary 

11   rule applies. 

12   II.   Legality of the Initial Stop 

13         Gomez also contends that the traffic stop was unlawful at its 

14   inception  because  Campbell  did  not  have  valid  probable  cause  or 

15   reasonable suspicion to believe he committed a traffic violation.  See 

16   Stewart, 551 F.3d at 191.  Although we “analyze de novo the ultimate 




                                         54
                                                                                                                                                        
                                                                                                                                           




 1   determination  of  such  legal  issues  as  probable  cause,”  United States 

 2   v. Howard, 489 F.3d 484, 490–91 (2d Cir. 2007), Gomez challenges the 

 3   district  court’s  factual  finding  (and  corresponding  credibility 

 4   determination)  that  the  stop  was  justified  by  at  least  one  traffic 

 5   violation.  See Gomez, 2015 WL 3936397, at *2 (“The court finds that 

 6   [the  officers’]  testimony  was  credible  and  supports  a  finding  that 

 7   they  had  probable  cause  or  reasonable  suspicion  that  Gomez  had 

 8   committed a traffic violation.”).  Accordingly, Gomez concedes that 

 9   we review the district court’s finding for clear error.  Appellant’s Br. 

10   17, 24; see Ulbricht, 858 F.3d at 94–95. 

11         Based on our review of the testimony during both suppression 

12   hearings  and  the  contemporaneous  radio  communications,  we 

13   conclude  that  the  district  court  committed  no  error,  clear  or 

14   otherwise,  in  finding  that  Campbell  had  probable  cause  or 

15   reasonable suspicion to initiate the traffic stop.  Campbell and Schatz 

16   testified  consistently  with  each  other  across  both  hearings  that 




                                         55
                                                                                                                                                        
                                                                                                                                           




 1   Gomez  drove  through  a  red  light  before  entering  the  highway.  

 2   Moreover,  the  radio  communications  corroborate  their  testimony.  

 3   Additionally, they both testified repeatedly––again corroborated by 

 4   the radio communications––that Gomez was speeding while on the 

 5   highway. 

 6          Faced  with  this  evidence,  Gomez  raises  two  arguments  to 

 7   challenge the district court’s credibility determination.  See Jiau, 734 

 8   F.3d at 151 (explaining that we “pay special deference” to a district 

 9   court’s factual determinations “going to witness credibility”). 

10          First,  Gomez  points  to  certain  radio  transmissions  Campbell 

11   made  (before  Gomez  even  ran  the  red  light  entering  the  highway) 

12   indicating  that  the  officers  “definitely”  needed  to  stop  him.    See 

13   App’x  202  at  13:39–14:46.    Based  on  Campbell’s  statements,  Gomez 

14   argues that the officers intended to stop him “no matter what––even if 

15   they  had  to  manufacture  a  traffic  violation  in  order  to  do  so.”  

16   Appellant’s  Br.  30.    This  argument  is  unpersuasive.    As  an  initial 




                                          56
                                                                                                                                                           
                                                                                                                                              




 1   matter,  it  is  well  established  that  “an  officer’s  use  of  a  traffic 

 2   violation  as  a  pretext  to  stop  a  car  in  order  to  obtain  evidence  for 

 3   some more serious crime is of no constitutional significance.”  United 

 4   States v. Dhinsa,  171  F.3d  721,  724–25  (2d  Cir.  1998);  see Whren,  517 

 5   U.S. at 813–14.  Moreover, when confronted during the suppression 

 6   hearing  with  these  pre‐violation  statements,  such  as  needing  to 

 7   “definitely . . . take a shot at [Gomez],” Campbell explained:  

 8          Everybody was aware of the nature of our investigation.  
 9          When  we  saw  [Gomez]  leave  with  a  bag,  I  wanted 
10          everybody to be available if an opportunity to conduct a 
11          traffic stop or anything else presented itself.  Meaning if 
12          he conducts any violations that we [a]re going to conduct 
13          a motor vehicle traffic stop for everybody to be aware.  
14    
15   App’x  236  (emphasis  added).    The  district  court,  which  listened  to 

16   the  radio  communications,  did  not  clearly  err  in  crediting 

17   Campbell’s explanation.  See United States v. Delva, 858 F.3d 135, 160 

18   (2d Cir. 2017) (noting that where “there are two permissible views of 

19   the evidence, the factfinder’s choice between them cannot be clearly 

20   erroneous”). 


                                            57
                                                                                                                                                          
                                                                                                                                             




 1          Second,  Gomez  urges  us  to  conclude  that  Campbell  “offered 

 2   false  testimony”  about  Gomez’s  purported  third  traffic  violation––

 3   turning  right  at  a  red  light  without  stopping  after  exiting  the 

 4   highway––in order to cast doubt on Campbell’s testimony as to the 

 5   other  two  violations.    Appellant’s  Br.  32.    Although  Campbell’s 

 6   testimony  about  the  third  violation  may  be  inconsistent  and 

 7   contradicted  by  Schatz’s  account,  Gomez’s  argument  is  insufficient 

 8   to disturb the district court’s finding for two reasons.  First, we pay 

 9   special deference to the district court’s credibility determination, see 

10   Jiau, 734 F.3d at 151, and “a factfinder who determines that a witness 

11   has  been . . . contradictory . . . in  some  respects  may  nevertheless 

12   find the witness entirely credible in the essentials of his testimony.” 

13   United  States  v.  Delacruz,  862  F.3d  163,  176  (2d  Cir.  2017)  (internal 

14   quotation marks omitted).  Second, the district court expressly based 

15   its  finding  on  only  the  first  and  second  traffic  violations––the  red 

16   light  before  entering  the  highway  and  the  speeding  while  on  the 




                                           58
                                                                                                                                                                
                                                                                                                                                   




 1   highway.    See Gomez,  2015  WL  3936397,  at  *2.    Again,  both  officers 

 2   testified  consistently,  corroborated  by  the  radio  communications, 

 3   about  those  two  violations.    At  the  very  least,  the  district  court’s 

 4   conclusion  is  supported  by  a  permissible  view  of  the  evidence  and 

 5   thus is not clearly erroneous.  See Delva, 858 F.3d at 160.33  

 6           Accordingly, we cannot conclude that the district court erred 

 7   in  finding  that  Gomez’s  traffic  stop  was  based  on  valid  probable 

 8   cause or reasonable suspicion of a traffic violation. 

 9   III.    Consent to the Searches 

10           Finally, Gomez argues  that  the  district  court  committed  clear 

11   error  in  crediting  the  officers’  testimony  and  finding  that  Gomez 

12   verbally  consented  to  Campbell’s  searches  of  (i) the  interior  of  the 



       For the first time on appeal, Gomez suggests that Campbell, a Hartford police 
     33

     detective  and  cross‐deputized  DEA  task  force  officer,  had  no  authority  to 
     conduct a traffic stop in the neighboring jurisdiction of East Hartford.  Although 
     Gomez’s  counsel  explored  this  issue  on  cross‐examination  during  the  first 
     suppression hearing, he did not argue that the stop was invalid on this basis in 
     his  initial  motion  to  suppress  or  his  post‐hearing  supplemental  brief,  or  during 
     oral  argument  at  the  end  of  the  second  suppression  hearing.  We  therefore 
     consider this argument forfeited.   



                                                 59
                                                                                                                                                         
                                                                                                                                            




 1   black  Honda,  (ii) its  trunk,  and  (iii) the  closed  duffel  bag  in  the 

 2   trunk.  His argument is unavailing.   

 3          It  is  “well  settled  that  one  of  the  specifically  established 

 4   exceptions to the requirements of both a warrant and probable cause 

 5   is  a  search  that  is  conducted  pursuant  to  consent.”    Schneckloth  v. 

 6   Bustamonte,  412  U.S.  218,  219  (1973).    The  existence  and  scope  of  a 

 7   defendant’s  consent  is  a  question  of  fact  we  review  for  clear  error, 

 8   and  the  “[G]overnment  has  the  burden  of  proving,  by  a 

 9   preponderance  of  the  evidence,  that  the  consent  to  search  was 

10   voluntary.”  United States v. Gandia, 424 F.3d 255, 265 (2d Cir. 2005); 

11   see also United States v. Guerrero, 813 F.3d 462, 467 (2d Cir. 2016) (“We 

12   do not reverse a finding of voluntary consent except for clear error.” 

13   (internal quotation marks omitted)). 

14          Here, based on the record of the suppression hearings and the 

15   district court’s credibility findings, we encounter no such error.  See 

16   Gomez,  2015  WL  3936397,  at  *2  (“The  court  finds  [the  officers’] 




                                           60
                                                                                                                                                              
                                                                                                                                                 




 1   testimony  credible.    Thus,  notwithstanding  Gomez’s  sworn 

 2   statement to the contrary, the court finds that he did consent to the 

 3   search  of  his  vehicle,  including  the  trunk . . . .”  (footnote  omitted)).  

 4   Both Campbell and Schatz testified consistently during two hearings 

 5   that  Gomez  verbally  consented  three  separate  times:  first,  to  the 

 6   search of the car’s passenger area; second, to the search of the trunk; 

 7   and  third,  to  the  search  of  the  closed  duffel  bag  in  the  trunk.    We 

 8   conclude  that  the  district  court  committed  no  error  in  finding  that 

 9   Gomez consented to the three searches.34 

10                                    CONCLUSION 

11          We  conclude  that  the  Supreme  Court’s  decision  in  Rodriguez 

12   abrogates our holding in Harrison, and that the extension of Gomez’s 



       Gomez argues that even if he did verbally consent to the searches, Campbell’s 
     34

     purportedly illegal pat‐down prior to the trunk search tainted the voluntariness 
     of  Gomez’s  consent.    The  record  is  clear  that  Gomez  waived  this  argument 
     during  the  second  suppression  hearing,  during  which  his  counsel  responded 
     affirmatively  when  the  court  asked  directly:  “I  think  in  one  of  your  briefs 
     earlier . . . you cite some cases that actually go to voluntariness of consent.  I want 
     to be clear my understanding is your client’s position is that he gave no consent 
     so the voluntariness is not an issue.”  App’x 327 (emphasis added).   



                                               61
                                                                                                                                                     
                                                                                                                                        




1   traffic  stop  violated  the  Fourth  Amendment.    Nevertheless,  the 

2   good‐faith  exception  to  the  exclusionary  rule  applies  because  the 

3   officers  reasonably  relied  on  our  then‐binding  precedent.    As  to 

4   Gomez’s remaining arguments, the district court did not clearly err 

5   in concluding that the initial traffic stop was valid and that Gomez 

6   consented  to  the  searches.    We  therefore  AFFIRM  the  judgment  of 

7   the district court. 




                                       62